 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarrett Freight Lines, Inc. and Joseph F. Pobar.Case 27-CA-6979April 23, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERUpon a charge filed on October 22, 1980, byJoseph F. Pobar, herein called the Charging Party,and duly served on Garrett Freight Lines, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 27, issued a complainton January 27, 1981, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(l) and (3) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.On December 10, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December18, 1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter failed to file a response to the Notice ToShow Cause and the allegations in the Motion forSummary Judgment accordingly stand uncontro-verted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall be261 NLRB No. 41deemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served on Re-spondent herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof "all of the allegations in the Com-plaint shall be deemed to be admitted to be trueand may be so found by the Board." Further, ac-cording to the uncontroverted allegations of theMotion for Summary Judgment, Respondent wasduly served with the complaint and notice of hear-ing on January 27, 1981, but failed to file ananswer. Thereafter, by letters of October 30 andNovember 25, 1981, which were duly served onRespondent, the General Counsel informed Re-spondent that he intended to move for summaryjudgment if no answer were filed.' Respondent hasthereafter failed to file an answer and, as notedabove, Respondent has also failed to file a responseto the Notice To Show Cause. Accordingly, underthe rule set forth above, no good cause havingbeen shown for the failure to file an answer to thecomplaint, the allegations of the complaint aredeemed admitted and found to be true, and wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation with its principal office andplace of business in Pocatello, Idaho. Respondent isnow, and at all times material herein has been, en-gaged at its terminal warehouse in Denver, Colora-do, in the interstate transfer and delivery of freight.Respondent, in the course and conduct of its busi-ness operations, annually transports freight from its' In his letter of October 30, addressed to Respondent's director of in-dustrial relations at Respondent's Pocatello, Idaho, location, the GeneralCounsel indicated that the complaint, though duly served on Respondent,had been served at Respondent's local address in Denver, Colorado. TheGeneral Counsel observed that Respondent's failure to file an answermay have stemmed from the fact that the complaint was served locally.Accordingly, in his October 30 letter, the General Counsel included acopy of the complaint and requested that an answer be filed.In his letter of November 25, the General Counsel indicated that onNovember 17, in a discussion with Respondent's director of labor rela-tions, the said director indicated that he had, in fact, sent an answer onNovember 9 or 10. However, the General Counsel indicated in the No-vember 25 letter that the answer had not been received by the Regionand that he had asked the director of labor relations in that November 17conversation to resubmit the answer. No answer had been filed as of theNovember 25 letter, and in that letter the General Counsel gave Re-spondent until close of business December 3 to file an answer or hewould move for summary judgment.286 GARRETT FREIGHT LINES, INC.Denver terminal to points and places outside theState of Colorado and annually derives revenues inexcess of $50,000 for these activities.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 17, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe following persons are agents of Respondentand are supervisors within the meaning of Section2(11) of the Act: Joe Wiewel, terminal manager;Ralph Green, supervisor; Chuck Fatsinger, supervi-sor.On or about September 11, 1980, Respondent,acting by and through its terminal manager, JoeWiewel, told the Charging Party that, because of aclaim he had made for overtime hours under thecollective-bargaining agreement in effect betweenRespondent and the Union, the Charging Partywould work no more overtime. On or about Sep-tember 11, 1980, and during the months of Septem-ber and October 1980, Respondent, acting by andthrough its statutory supervisors and agents, RalphGreen and Chuck Fatsinger, stated that the Charg-ing Party could not work overtime and that he had"screwed up" overtime for the graveyard shift. Wefind that by these statements Respondent interferedwith, restrained, and coerced, and is interferingwith, restraining, and coercing its employees in theexercise of their Section 7 rights and thereby didengage in, and is engaging in, unfair labor practicesaffecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.Since on or about September 11, 1980, Respond-ent has reduced the overtime opportunities of theCharging Party and other graveyard shift employ-ees at its Denver, Colorado, terminal. Respondenthas reduced such overtime opportunities because ofthe Charging Party's assertion of a contract claimunder the collective-bargaining agreement in effectbetween Respondent and the Union. By this action,Respondent has interfered with, restrained, and co-erced its employees in the exercise of the rightsguaranteed them under Section 7 of the Act and,by such conduct, Respondent has engaged in, andis engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act. Also, by thisaction, Respondent did discriminate, and is discrim-inating, in regard to the hire and tenure and termsand conditions of employment of its employees forthe purpose of discouraging membership in theUnion, and Respondent did thereby engage in, andis engaging in, unfair labor practices affecting com-merce within the meaning of Section 8(a)(3) andSection 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of commercewithin the meaning of Section 2(6) and (7) of theAct.v. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) and Section 8(aX3) and(1) of the Act, we shall order that it cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent has discriminatorilyreduced overtime opportunities, we shall order thatRespondent make the Charging Party and othergraveyard shift employees whole for any loss ofovertime they may have suffered because of thediscriminatory acts of Respondent taken againstthem. Such overtime shall be computed in accord-ance with F. W. Woolworth Company, 90 NLRB289 (1950), with interest to be computed as pre-scribed in Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & Heating Ca,138 NLRB 716 (1962).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Respondent, Garrett Freight Lines, Inc.,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local 17, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.3. By telling Joseph F. Pobar that because hehad filed a claim under the contract he wouldwork no more overtime and by telling him that hehad "screwed up" overtime for the graveyard shift,Respondent violated Section 8(aX1) of the Act.287 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By reducing overtime opportunities for theCharging Party and other graveyard shift employ-ees because the Charging Party engaged in protect-ed concerted union activities, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Garrett Freight Lines, Inc., Denver, Colorado, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Telling employees that they would no longerwork overtime because they have filed claimsunder their collective-bargaining agreement.(b) Reducing overtime opportunities for employ-ees because they choose to file claims under theircollective-bargaining agreement.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make Joseph F. Pobar and other graveyardshift employees whole for any overtime opportuni-ties lost because of the discriminatory acts of Re-spondent taken against them as provided in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Denver, Colorado, facility copiesof the attached notice marked "Appendix."2Copiesof said notice, on forms provided by the RegionalDirector for Region 27, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 27,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United states Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT tell employees that they willno longer work overtime because they havefiled claims under their collective-bargainingagreement.WE WILL NOT reduce overtime opportuni-ties of our employees because they choose tofile claims under their collective-bargainingagreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them in Sec-tion 7 of the Act.WE WILL make Joseph F. Pobar and othergraveyard shift employees at our Denver,Colorado, terminal whole for any loss of over-time they may have suffered by reason of thediscrimination against them, plus interest.GARRETT FREIGHT LINES, INC.288